Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 24, 2006 (People v Fore, 33 AD3d 932 [2006], lv denied 7 NY3d 925 [2006]), affirming a judgment of the County Court, Nassau County, rendered December 11, 2002.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Miller, Crane and Santucci, JJ., concur.